Case 1:21-mc-00501-PGG Document 1-5 Filed 06/29/21 Page 1 of 18




                        Exhibit C
                          RAK0Q01082
Case 1:21-mc-00501-PGG Document 1-5 Filed 06/29/21 Page 2 of 18




                     RAK Project Update
Executive Summary:




  Redacted as confidential and irrelevant




March 26, 2015                                           Page 1
                                      RAK0Q01082
 Case 1:21-mc-00501-PGG Document 1-5 Filed 06/29/21 Page 3 of 18




 Redacted as confidential and irrelevant

In the US, KM’s hired a team of advisors managed by Farhad Azima [FA] in order
to spread allegations against our client. The main allegations against the client
are on human rights issues and in particular the allegation that RAK uses a
dedicated facility in RAK where it imprisons and torture political opponents.
FA, who might also be responsible for paying the US team, handles all KM’s
activities in the US. KM’s lawyer in the US, Kirby D. Behre, hired a consultant,
who is a former WSJ reporter, named Christopher Cooper, who due to his good
contacts. Cooper approached a British reporter named Simon Goodly of The
Guardian and briefed him on the RAK torture allegations, in order to raise
public opinion against RAK and to harness international civil rights
organizations to the subject.
According to our source, FA also hired a private investigator from Northern
Virginia name ‘Joseph Aboud', an American - Egyptian who seems to have
SIGINT capabilities, and probably managed to get access to the client’s Email
traffic. We couldn't verify until now the identity and capabilities of Aboud, but
we are working on it.
Our sources have reported that KM’s team suspects that they have an
information leak since they noticed some of RAK's actions in the last few months.
They believe that the client is having someone monitor their activities either
electronically or in other methods.




March 26, 2015                                                             Page 2
                                                      RAK0001082
 Case 1:21-mc-00501-PGG Document 1-5 Filed 06/29/21 Page 4 of 18




KM efforts against the client
FA and the US Advisory Team
In continuation to our previous report, we were informed by several new
sources that FA is managing KM's efforts in the US and perhaps even paying their
bills.
At the moment, KM's strategy in the US is to spread human rights violations
allegations against the client. In particular the allegations focus on the notion
that RAK uses a dedicated facility in RAK where it imprisons and torture political
opponents. According to KM, the main figure assisting our client to cover this
alleged activity is Niel Gerard, a partner in Dechert LLP (London) law firm.
Additionally, KM claims that the reach of RAK's No. 1 is also away from RAK,
claiming that the client recently got a Jon Doe locked up in the Republic of
Georgia upon his request.
According to our sources KM’s US lawyer, Kirby D. Behre1 (US first tier
commercial litigator from Washington D.C.), hired a consultant
namedChristopher Cooper,2 formerly a reporter for the WSJ and currently the
owner of'Potomac Square Group',3 an independent consultancy that provides
public affairs and government relations counsel.

              r.

               ،١٠٢.
                              »?
                                         ٠
                     -.:.

Christopher Cooper


■،٠ http://www.millerchevAlier.com /OiirPeople/KirhyDBehre - Behre, in the professional level, is a leading litigator deals

mainly with white collar investigations, represents companies and individuals in complex business litigation, government
and internal investigations, criminal prosecutions and regulatory matters worldwide.
2 https://www.linkedin.com/pub/christopher-cooper/18/525/559
3 https://bahrainwatch.org/pr/potomac-square-group.php

March 26, 2015                                                                                                   Page 3
                                        RAK٥٥٥1٥82
Case 1:21-mc-00501-PGG Document 1-5 Filed 06/29/21 Page 5 of 18




Cooper, due to his good contacts, has approached a British reporter named
Simon Goodly who works for The Guardian and briefed him on the RAK torture
allegations, in order to raise public opinion against RAK and to harness
international civil rights organizations to the subject.




  a
 lb
       f




Simon Goodly
Goodly showed interest in the subject, although the story does not have at this
point any evidence but only hearsay and testimonies. One of the main
testimonies they rely upon was given by the wife of a person who is allegedly
jailed in RAK named Karam [it is probably Karam A1 Sadeq, who was RAKIA’s
in-house counsel and is in for almost a year)4.
In addition, Christopher Cooper is already in touch with several organizations
such as Amnesty and others that allegedly already showed interest in the subject.
The KM team main angle is that RAK's uses Niel Gerard5 to cover up the alleged
torture activities. According to our sources, Goodly set a meeting with Gerard,
but the later canceled in the last minute.
Both FA and KM are concerned regarding several arrests made by the RAK
authorities. They are looking to check for INTEROL’s red notice against people in
KM’s inner cycle.
Moreover, it is apparent that FA has hired an investigator from Northern Virginia
name 'Joseph Aboud', an American - Egyptian who seems to have SIGINT
capabilities, and probably managed to get access to the client's Email traffic.
KM's team suspects that they have an information leak. They are afraid that the
client is well aware regarding their activities.


   Redacted as ccnfidential and irrelevant

4http://www.zoominfo.eom/p/Karam-Al%20Sacieq/1930560353
‫ ة‬http://www.dechert.com/neiLgerrard/

March 26, 2015                                                                Page 4
                          RAKO٥٥1082
Case 1:21-mc-00501-PGG Document 1-5 Filed 06/29/21 Page 6 of 18




Redacted as confidential and Irrelevant




March 26, 2015                                            Page 5
                          RAK0Q01082
Case 1:21-mc-00501-PGG Document 1-5 Filed 06/29/21 Page 7 of 18




Redacted as confidential and irrelevant




March 26، 2015                                           Page 6
                          RAKO٥٥1082
Case 1:21-mc-00501-PGG Document 1-5 Filed 06/29/21 Page 8 of 18




Redacted as cenfidential and Irrelevant




March 26, 2٥15
                          RAK0Q01082
Case 1:21-mc-00501-PGG Document 1-5 Filed 06/29/21 Page 9 of 18




  Redacted as confidential and irrelevant




March 26, 2015                                           Page 8
                           RAKO٥٥1082
Case 1:21-mc-00501-PGG Document 1-5 Filed 06/29/21 Page 10 of 18




  Redacted as ccnfidential and irrelevant




March 26, 2٥15                                             Page 9
                           RAK0Q01082
Case 1:21-mc-00501-PGG Document 1-5 Filed 06/29/21 Page 11 of 18




  Redacted as confidential and irrelevant




March 26, 2015                                           Page 10
                           RAKO٥٥1082
Case 1:21-mc-00501-PGG Document 1-5 Filed 06/29/21 Page 12 of 18




  Redacted as c.nfjdential and irrelevant




March 26, 2015                                           Page 11
                           RAK0Q01082
Case 1:21-mc-00501-PGG Document 1-5 Filed 06/29/21 Page 13 of 18




 Redacted as confidential and irrelevant




March 26, 2015                                          Page 12
                           RAKO٥٥1082
Case 1:21-mc-00501-PGG Document 1-5 Filed 06/29/21 Page 14 of 18




Redacted as c.nfjdential and irrelevant




March 26, 2015                                           Page 13
                           RAK0Q01082
Case 1:21-mc-00501-PGG Document 1-5 Filed 06/29/21 Page 15 of 18




 Redacted as confidential and irrelevant




 March 26, 2015                                           Page 14
                           RAK0Q01082
Case 1:21-mc-00501-PGG Document 1-5 Filed 06/29/21 Page 16 of 18




 Redacted as confidential and irrelevant




March 26, 2015                                           Page 15
                                     RAK0001082
Case 1:21-mc-00501-PGG Document 1-5 Filed 06/29/21 Page 17 of 18




Summary. Conclusion and Queries


 Redacted as confidential and irrelevant

As we reported above, KM's US team has a certain plan to smear RAK and its
ruler with human right allegations. As far as we know, at this point, they do not
have any evidence to back up these allegations, but they started gathering
information for a campaign, based on hearsay and testimonies, and started
searching for a platform to make it public. The campaign is not public yet, so we
will be able to gather intelligence on their progress in order to monitor their
activities and attempt to contain or ruin their plans.




 Redacted as confidential and irrelevant




March 26, 2015                                                           Page 16
                           RAKO٥01٥82
Case 1:21-mc-00501-PGG Document 1-5 Filed 06/29/21 Page 18 of 18




 Redacted as confidential and irrelevant




March 26, 2٥15                                           Page 17
